Citation Nr: 0829582	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  08-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post total left knee arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 1946 
and March 1952 to September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran underwent a total left knee arthroplasty in 
June 2000 and a revision of his total left knee arthroplasty 
in July 2006.  

2.  The residuals of the veteran's June 2000 total left knee 
arthroplasty caused severe painful motion or weakness from 
June 2006 to July 2006.

3.  The residuals of the veteran's total left knee 
arthroplasty and revision total left knee arthroplasty have 
not caused severe painful motion or weakness for any other 
period and he does not suffer from instability, ankylosis of 
the left knee, extension limited to 30 degrees or greater, or 
non-union of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  A rating of 100 percent is warranted from September 2006 
to August 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.30, 4.40, 4.45, 4.59, 
4.71a Diagnostic Code 5055 (2007).

2.  A rating of 60 percent is warranted from June 2006 to 
July 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.30, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5055 (2007).

3.  The criteria for entitlement to a rating in excess of 30 
percent for status post total left knee arthroplasty have not 
been met for the periods from March 2002 to June 2006 and 
from September 2007 to present.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.10, 4.30, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5055, 5256-5263 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran underwent a total left knee arthroplasty in June 
2000.  Service connection was originally granted for status 
post total left knee arthroplasty in an August 2006 rating 
decision.  In that decision, the RO assigned a 30 percent 
rating effective March 2002.  In that same rating decision, 
the veteran's rating was temporarily increased to 100 percent 
from July 2006 to September 2006 pursuant to 38 C.F.R. § 4.30 
while the veteran recovered from a revision of his total left 
knee arthroplasty.  The rating was subsequently returned to 
30 percent in September 2006.

Based on the above, the issue of whether the veteran is 
entitled to a higher evaluation from July 2006 to September 
2006 is not before the Board as the veteran was receiving a 
100 percent temporary evaluation at this time.  This issue 
will become more important for reasons cited below.  The 
temporary total disability evaluation is not in dispute. 

In March 2007, the veteran filed a statement indicating that 
he wished to "update his appeal" and seeking an increased 
rating.  The Board has determined that this statement 
constitutes a notice of disagreement with the August 2006 
rating decision.  Thus, while the veteran also filed a 
statement in June 2007 designated as a claim for an increased 
rating, that document has no procedural significance.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

38 C.F.R. § 4.14 states that evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  However, 
the Court has held that held that in cases where the record 
reflects that the appellant has multiple problems due to 
service-connected disability, it is possible for an appellant 
to have "separate and distinct manifestations", permitting 
separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

Additionally, limitation of motion and instability of the 
knee are two separate disabilities.  A veteran can be rated 
separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).

In this case, the RO has evaluated the veteran's status post 
total left knee arthroplasty as 30 percent disabling under 
Diagnostic Code 5055 which rates knee replacements 
(prosthesis).   

Replacement of the knee joint with a prosthesis warrants 
assignment of a 100 percent evaluation for a period of one 
year following implantation of the prosthesis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following discharge from the hospital under the 
provisions of 38 C.F.R. § 4.30.  38 C.F.R. § 4.71a, 
Prosthetic Implants, Note (1).  Thereafter, a minimum 30 
percent disability evaluation will be assigned.  

A 60 percent evaluation will be assigned for chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected lower extremity.  Intermediate 
degrees of residual weakness, pain, or limitation of motion 
will be evaluated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Diagnostic Code 5256 provides for a 30 percent evaluation for 
ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between zero degrees and 10 degrees; a 
40 percent evaluation for in flexion between 10 degrees and 
20 degrees; a 50 percent evaluation for in flexion between 20 
degrees and 45 degrees; and a 60 percent evaluation for if 
extremely unfavorable ankylosis at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension of the knee limited to 
5 degrees warrants a non-compensable rating, extension 
limited to 10 degrees warrants a 10 percent rating, extension 
limited to 15 degrees warrants a 20 percent rating, extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion, requiring a brace, is rated at 40 percent 
disabling.  38 C.F.R. § 4.71a.  Malunion of these bones, with 
marked knee or ankle disability, is rated at 30 percent 
disabling.  Id.  With moderate knee or ankle disability, a 20 
percent rating is assigned, and, with slight knee or ankle 
disability, a 10 percent rating is assigned.  Id.

Additionally, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, Diagnostic Code 
5257 provides for a 10 percent evaluation where the recurrent 
subluxation or lateral instability is "slight," a 20 
percent evaluation where the subluxation or lateral 
instability is "moderate," and a 30 percent evaluation 
where the subluxation or lateral instability is "severe."  
38 C.F.R. § 4.71a.  

Of record is a VA discharge note from June 2000, documenting 
that the veteran underwent a total left knee arthroplasty 
that month.

The veteran underwent a VA examination in July 2002.  The 
veteran reported intermittent pain in his left knee, 
aggravated by activity.  There was some tenderness to 
palpation.  Anterior and posterior drawer test were negative 
for subluxation and McMurray's test was negative.  There was 
no mention of effusion or instability.  Range of motion was 
limited from 15 degrees extension to 110 degrees flexion, 
with onset of pain at 110 degrees.  

VA treatment notes from October 2002 reported that the 
veteran was doing well following his June 2000 total left 
knee arthroplasty with minimal pain, mostly after walking.  
No instability or effusion was noted.  

In November 2002, the veteran sought treatment for left knee 
pain of five days duration which radiated up into his thigh.  
The veteran had a normal gait with a full range of motion 
without any pain.  He had negative valgus and varus tests and 
negative anterior and posterior drawer tests.  However, he 
experienced some pain with patellar compression.  X-rays 
showed that his left knee prosthesis hardware was intact and 
unchanged.  

The veteran did not seek additional treatment for his left 
knee until December 2003, when the veteran complained of 
shooting pain in his left knee.  He had range of motion from 
5 degrees of extension to 120 degrees flexion, without any 
effusion or instability.  A review of radiographs did not 
reveal any findings consistent with the veteran's symptoms.  

In July 2004, he had a follow-up appointment, at which he 
again complained of pain in his left knee with occasional 
sharp pains, as well as a tendency to give way.  He reported 
that these symptoms had been occurring intermittently over 
the past six to twelve months.  On examination, the veteran 
had range of motion from 0 degrees extension to 130 degrees 
flexion.  He had no effusion.  He had stable varus and valgus 
stress exams and a negative posterior drawer test.  He had a 
mild anterior drawer, with 1-2 cm of excursion.  There was 
some tenderness to palpation.  A radiograph showed some 
possible loosening of the tibial component of the veteran's 
left knee replacement, which the clinician speculated could 
be causing the veteran's knee pain.  However, the clinician 
believed that the pain in the veteran's thighs was referred 
pain from his back.  

The veteran reported a dull ache in his left knee, as well as 
occasional sharp pain, in January 2005.  This pain occurred 
two or three times per week.  The veteran also reported some 
locking.  On examination, left knee range of motion was from 
0 degrees extension to 120 degrees flexion.  He did not have 
any diminished strength or instability.  Anterior and 
posterior drawer tests and valgus and varus tests were 
negative.  There was no tenderness to palpation, effusion, 
locking, or catching detected.  X-rays suggested possible 
osteolysis or loosening of the tibial component.

In March 2005, the veteran underwent another VA examination.  
He reported pain and occasional giving way of his left knee.  
On examination, range of motion was from 0 degrees extension 
to 110 degrees flexion.  There was no evidence of effusion, 
instability, or tenderness.  Strength, reflexes, and 
sensation were normal.  

A clinical note from July 2005 reports that the veteran 
continued to complain of a dull, achy pain in his left knee 
with occasional sharp pain.  He also reported some 
instability and locking when attempting to stand up.  On 
examination, he had a range of motion from 0 degrees 
extension to 120 degrees flexion, with no evidence of 
instability or effusion.  X-rays were relatively unchanged 
from six months ago.  Bone scans were ordered. 

In October 2005, after the bone scans were complete, the 
veteran returned for another VA clinical appointment.  He 
reported occasional pain in the left knee, as well as an 
occasional sensation of weakness in the left thigh during 
which he feels his knee will give way.  On examination, he 
had a range of motion from 0 degrees extension to 120 degrees 
flexion.  He had no effusion or instability.  Strength was 
normal with sensation and reflexes intact.  He had a mildly 
positive straight leg raise and tenderness to palpation.  The 
veteran's knee replacement appeared stable on bone scan and 
comparative X-ray views.  The clinician opined that some of 
his pain in his left lower extremity was related to his low 
back problems.  

Treatment notes from January 2006 document that the veteran 
continued to report experiencing a dull ache in his left knee 
with occasional sharp pain.  He denied any locking, but 
reported some giving-way.  Left knee range of motion was 0 
degrees extension to 120 degrees flexion.  Strength was 
normal and there was no instability or effusion.  There was 
some tenderness to palpation, but no locking or catching.  

In June 2006, the veteran again sought treatment for his left 
knee, this time complaining of extreme pain.  The clinician 
noted that the veteran was limping and extremely tender to 
palpation.  Minimal effusion was noted but no instability.  
Range of motion was from 0 degrees extension to 110 degrees 
flexion.  X-rays showed a "loose tibial component with 
possible fracture through medial tibial cyst."  He was 
scheduled for surgery to replace the loose part.  

In July 2006, he underwent another VA examination.  He 
reported that the pain in his left knee was essentially 
constant and was aggravated by activity.  He denied using a 
brace, crutches, or other assistive device.  On examination, 
rage of motion was from 0 degrees extension to 115 degrees 
flexion.  He was tender to palpation and had some diminished 
strength secondary to pain in the left quadriceps.  Valgus 
and varus tests were negative for instability.  X-rays showed 
a cyst at the tip of the medial screw of the veteran's knee 
replacement, "consistent with osteolysis secondary to 
polyethylene wear debris."  

The veteran underwent a revision total left knee arthroplasty 
in July 2006.  A VA treatment note from August 2006 reported 
that the veteran was recovering well from his surgery and 
experiencing only minimal pain.  He had range of motion from 
10 to 110 degrees flexion and could achieve full extension 
with minimal effort.  Another clinical note reported that the 
veteran continued to do well following his surgery.  He had 
no pain, tenderness to palpation, or effusion.  Range of 
motion was from 10 degrees from full extension to 120 degrees 
flexion.  Valgus and varus tests were negative for 
instability.  

In August 2007, the veteran underwent yet another VA 
examination where he reported experiencing constant pain in 
his left knee, as well as diminished sensation below the left 
knee.  His posture and gait were observed to be slightly 
abnormal, but he could walk without assistive devices.  He 
had difficulty with heel and toe walk.  Strength was normal.  
Range of motion was from 10 degrees from full extension to 
110 degrees flexion, with pain at 110 degrees.  There was no 
change of active or passive range of motion during repeat 
motion testing and no additional loss to range of motion due 
to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.  There was mild deformity of 
the knee secondary to his mechanical components, but it was 
stable to valgus/varus testing, as well as anterior drawer.  

The veteran also had a VA examination in April 2008.  He 
continued to report pain and weakness in his left knee, as 
well as locking and giving way.  The examiner observed that 
the veteran was able to move freely and without acute 
distress or the use of assistive devices.  His posture and 
gait were normal.  Strength to all muscle groups of the lower 
extremities was normal.  

Diagnostic Code 5055 provides for a rating of 100 percent 
disabled for one year following the implantation of a 
prosthesis, commencing after the one month disability rating 
under 38 C.F.R. § 4.30.  38 C.F.R. § 4.71a, Prosthetic 
Implants, Note (1).  Thus, a rating of 100 percent is 
warranted for one year after the veteran's July 2006 revision 
total left knee arthroscopy commencing from September 2006.  

The Board has considered whether a higher rating is warranted 
for any other period.  In June 2006, the veteran complained 
of extreme pain in his left knee.  The examiner noted that 
the veteran was limping and extremely tender to palpation.  
X-rays showed a "loose tibial component with possible 
fracture through medial tibial cyst."  In July 2006, he 
continued to report that the pain in his left knee was 
essentially constant and was aggravated by activity.  He was 
tender to palpation and had some diminished strength 
secondary to pain in the left quadriceps.  X-rays showed a 
cyst at the tip of the medial screw of the veteran's knee 
replacement, "consistent with osteolysis secondary to 
polyethylene wear debris."  Thus, the Board finds that from 
June 2006 to July 2006, a rating of 60 percent based on 
severe painful motion and weakness is warranted.  

However, the above evidence weighs against granting a rating 
in excess of 30 percent for the veteran's left knee 
disability under Diagnostic Code 5055 for any other period.  
Except as noted above, there is no evidence of severe painful 
motion or weakness in the left knee to warrant a rating of 60 
percent.  The veteran's pain has generally been described as 
intermittent and dull with occasional sharp pains. Strength 
in his lower extremities was consistently normal.  There is 
no evidence of limitation to range of motion based on pain, 
weakness, fatigue, or incoordination.  Thus, his symptoms are 
more appropriately rated at 30 percent.  

The evidence is also against a rating in excess of 30 percent 
for the veteran's left knee disability based on limitation of 
motion.  Indeed, to warrant even a 10 percent rating under 
Diagnostic Codes 5260-5261, the veteran must have flexion 
limited to 45 degrees or extension limited to 10 degrees.  To 
warrant a 20 percent rating, the veteran must have flexion 
limited to 30 degrees or extension limited to 15 degrees.  On 
objective testing, the veteran's range of motion has never 
been limited to more than 15 degrees extension to 110 degrees 
flexion.  There is no evidence of additional limitation to 
range of motion based on pain, weakness, fatigue, or 
incoordination.  

The Board has also considered whether any other alternate 
diagnostic codes enable an increased rating for the veteran's 
left knee disability evaluated based on limitation of motion.  
In this regard, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate non-union of the tibia or 
fibula, a 40 percent rating is not possible under Diagnostic 
Code 5262.  

Assignment of a separate rating for a left knee disability 
predicated on instability under Diagnostic Code 5257 is also 
not appropriate here.  Indeed, the medical evidence, as 
detailed in pertinent part above, does not demonstrate 
subluxation or instability.  Valgus and varus testing has 
consistently been negative for instability.  While the Board 
acknowledges the veteran's reports of giving way, the April 
2008 VA examination attributes this giving way as secondary 
to pain, rather than to instability or subluxation.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for a disability rating in 
excess of 30 percent for status post total left knee 
arthroscopy for the period from March 2002 to June 2006 and 
from September 2007 to the present.  Additionally, there is 
no basis for assignment of a separate evaluation for 
instability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  However, a rating of 60 percent is 
warranted from June 2006 to July 2006 and a rating of 100 
percent is warranted from September 2006 to August 2007.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in March 2006 that informed him of what evidence was 
required to substantiate his claim and of the veteran's and 
VA's respective duties for obtaining evidence.  

In August 2007 the RO sent the veteran a letter explaining 
how VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

However, this notice was not provided to the veteran prior to 
the initial rating decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the August 2007 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of another rating decision in October 2007 and a 
statement of the case issued in March 2008, after the notice 
was provided in August 2007.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the veteran's 
status post total left knee arthroscopy is properly rated, 
the appeal arises from a claim for entitlement to service 
connection, not an increased rating claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
stated:

. . . [S]ection 5103 (a) requires only that the VA 
give a claimant notice at the outset of the claims 
process of the information and evidence necessary 
to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not 
identify evidence specific to the individual 
claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's 
claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
treatment records.  The veteran was also afforded VA 
examinations in July 2002, March 2005, July 2006, August 
2007, and April 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

A rating of 60 percent disabling is granted for status post 
total left knee arthroplasty from June 2006 to July 2006.

A rating of 100 percent disabling is granted for status post 
total left knee arthroplasty from September 2006 to August 
2007.

Entitlement to a rating in excess of 30 percent disabling 
from March 2003 to June 2006 and from September 2007 to 
present for status post total left knee arthroplasty is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


